UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-4105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SIM ABA CAMPBELL,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-267)


Submitted:   August 31, 2005            Decided:   September 21, 2005


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Sim Aba Campbell pled guilty to distribution of 12.6

grams of cocaine base (crack), 21 U.S.C.A. § 841(b)(1)(B) (West

1999 & Supp. 2005) (Count Two), and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000) (Count Four). He was

sentenced as a career offender to a term of 288 months imprisonment

on Count Two and to a concurrent 120-month sentence on Count Four.

U.S. Sentencing Guidelines Manual § 4B1.1 (2004). Campbell appeals

his sentence, arguing that, in light of United States v. Booker,

125 S. Ct. 738 (2005), the district court’s mandatory application

of the federal sentencing guidelines violated his Sixth Amendment

rights. He further contends that the court imposed an unreasonable

alternative sentence.          We affirm.

                 In the district court, Campbell did not dispute his

career offender status. However, citing Blakely v. Washington, 542

U.S.       296   (2004),   Campbell   objected   to   the   inclusion   of   drug

quantities he did not admit in the offense conduct section of the

presentence report, to enhancements under § 2K2.1(b)(4) and (b)(5),

to the assignment of any criminal history points other than for the

one prior conviction he admitted pursuant to his plea agreement,1

and to the career offender designation.               He argued that he had

neither been charged with nor admitted the facts that supported the


       1
      Campbell admitted having one prior felony drug conviction,
which subjected him to an increased penalty under 21 U.S.C.A.
§ 841(b)(1)(B).

                                       - 2 -
enhancements or the increased offense level.        The court overruled

Campbell’s Blakely objections and declined to impose an alternative

sentence, but added that, “[t]he only alternative the Court would

impose would just be a repeat of what the Court is imposing as a

part of the original sentence.         That would be the alternative

sentence.”

          Because Campbell preserved his Sixth Amendment claim by

objecting under Blakely to being sentenced as a career offender, we

review this issue de novo.    United States v. Mackins, 315 F.3d 399,

405 (4th Cir. 2003) (de novo review of preserved Apprendi2 claim).

In Booker, the Supreme Court held that the mandatory manner in

which the federal sentencing guidelines required courts to impose

sentencing enhancements based on facts found by the court violated

the Sixth Amendment.   125 S. Ct. at 756.        The Court remedied the

constitutional violation by severing two statutory provisions, 18

U.S.C.A. § 3553(b)(1) (West Supp. 2005) (requiring sentencing

courts to impose a sentence within the applicable guideline range),

and 18 U.S.C.A. § 3742(e) (West 2000 & Supp. 2005) (setting forth

appellate standards of review for guideline issues), thereby making

the guidelines advisory.     Id. at 756-67.

          After   Booker,    courts   must   calculate   the   appropriate

guidelines range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)


     2
      Apprendi v. New Jersey, 530 U.S. 466 (2000).

                                 - 3 -
(West 2000 & Supp. 2005), and impose a sentence.                     This remedial

scheme    applies     to    any   sentence    imposed   under    the     mandatory

sentencing guidelines, regardless of whether or not the sentence

violates the Sixth Amendment.         Booker, 125 S. Ct. at 769.          However,

ordinary doctrines such as plain error and harmless error still

apply.    Id.

            The Supreme Court also reaffirmed its prior holding in

Apprendi that “[a]ny fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized by

the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt.”     Booker, 125 S. Ct. at 756.          We have since held that the

application of the career offender enhancement falls within the

exception for prior convictions where the facts were undisputed,

making it unnecessary to engage in further fact finding about a

prior conviction.          United States v. Collins, 412 F.3d 515, 521-23

(4th Cir. 2005); see Shepard v. United States, 125 S. Ct. 1254

(2005) (holding that a court’s inquiry as to disputed facts in

connection with a prior conviction is limited to the terms of the

charging document, a plea agreement, a transcript of the plea

colloquy,    or   a   comparable     judicial   record).        In    Collins,   we

concluded that there was no Sixth Amendment violation. 412 F.3d at

523.




                                      - 4 -
           Although     Campbell   contends     that,    under   Booker,      the

district court violated his Sixth Amendment rights by making

impermissible     factual   findings     to   classify    him    as    a   career

offender, his claim is foreclosed by Collins.              Campbell did not

dispute that he satisfied the requirements for career offender

status.   Moreover, the district court could determine from the

judicial record of Campbell’s prior drug convictions that he had

the   necessary   two   prior   felony    convictions     for    a    controlled

substance offense.      See USSG § 4B1.2(b).     We conclude that no Sixth

Amendment violation occurred.

           Campbell maintains that he preserved for appeal the issue

of the district court’s mandatory application of the guidelines.

We need not resolve this issue because, under either a plain error

or harmless error standard of review, in light of the district

court’s indication that it would impose the same discretionary

sentence, we conclude that no reversible error occurred.                     See

United States v. White, 405 F.3d 208, 223 (4th Cir. 2005) (noting

that substantial rights inquiry under plain or harmless error is

the same and that only difference is who bears burden of proof).

           Finally, Campbell contends that the alternative sentence

the district court said it would impose, should it choose to do so,

was not reasonable because the district court did not foresee that

Booker would make the guidelines advisory.                We note that the

district court did not in fact impose an alternative sentence.


                                   - 5 -
Because Campbell is not serving an alternative sentence, he is not

entitled to review of the district court’s hypothetical alternative

sentence.

            We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 6 -